DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 37-43 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
Response to Amendment
Applicant has canceled the claims under examination and presented the formerly withdrawn claims. Examiner does not know if this is technically appropriate but appreciates the presentation of a single set of claims, and thus those claims are examined herein.  
Applicant states that the cited prior art does not teach the final limitation (“collecting…”) of claim 37. However, the Specification actually states that this method step is performed in “PTL1” which is the cited JP9971 reference. See ¶ 52 of the Specification which explicitly states that PTL1/JP997 can be used for the claimed collecting step. This ¶ 52 also describes Figure 5 which is identical to Figure 12 of JP997. Sure enough, JP997’s Figure 12 is described on page 27 of the JP997 reference with a description that reads on the claimed language.  	The only difference is that JP997 is collecting Tc from a Ru solution, whereas the claim of the instant application is collecting Mo from a Tc solution. 
Also, on page 3, JP997 teaches separating and collecting 99Tc from 99TcO4- and 99Mo from 99MoO4(2-). The 99Mo is collected on a column (“adsorbent in a column,” page 3). 
Examiner’s best understanding of Applicant’s intention in introducing the final limitation of claim 37 is that it is attempting to recite from the Specification at ¶ 53 the “inverted operation” where 99mTc is extracted and 99Mo is left behind. However, Examiner notes that the current wording of the “collecting” limitation does not differentiate between extracting Mo and leaving Tc behind versus extracting Tc and leaving Mo behind.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 42 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 42 recites “a by-product in any step.” It is unclear if this limitation refers only to previously claimed steps or to any step at all in the process, such as steps in the disclosure but not explicitly recited in the claims.  
Claim 42 recites “a byproduct in any step,” “a left over substance obtained from the radioactive substance,” and “a left over substance obtained from unused substance of the radioactive substance.” None of these limitations makes sense, as claim 42 is dependent on claim 37, whose preamble recites “A method for producing a radioactive substance.” Therefore, claim 42 recites that the method for producing the radioactive substance utilizes leftover substances from the radioactive substance itself. This does not make sense. You cannot, in the process of making a radioactive substance, use “leftover substances” from that same radioactive substance which has not yet been created. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 37, 38, 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2014-196997-A2 (“JP997”). 

Regarding claim 37, JP997 teaches a method (see claims 1 and 4, page 90) for producing a radioactive substance comprising:  	preparing a target material containing a target nuclide (99Tc) which is a radionuclide, and  	irradiating the target material with negative muons for obtaining a first radionuclide (99Mo) through a muon nuclear capture reaction in the target nuclide (via the reaction 99Tc(µ,ν)99Mo, see claims 1 and 4 on Examiner-annotated page 90), wherein  	the radioactive substance to be produced comprises the first radionuclide (99Mo) or a second radionuclide, the second radionuclide being at least one of descendant nuclides obtained from the first radionuclide via radioactive decay,  	the target nuclide is at least one of descendant nuclides obtained from the first radionuclide or the second radionuclide via radioactive decay (99Mo decays to 99Tc),  	the target nuclide is 99Tc (via the reaction noted above),  	the first radionuclide is 99Mo (via the reaction noted above), and 	the second radionuclide is 99mTc,  	the method further comprising: 	collecting 99Mo ion from a substance containing 99Tc ion which is an ion of the target nuclide by adsorbing 99Mo ion which is an ion of the first radionuclide onto an ion exchange column, wherein the collecting step collects 99Mo ion in a form of 99MoO42- separated from 99Tc ion in a form of 99TcO4-: page 24 states that 99Tc in the form of TcO4- “can be separated from…Mo ions by ion exchange separation.” The Applicant will appreciate that this process necessarily includes 99Mo ion in a form of 99MoO42-. JP997 teaches separating the Mo and Tc from each other, with the Tc being extracted in further processes (“Tc ions can be extracted,” page 24) and the Mo having been collected on the ion exchange column. 
The skilled artisan would have been motivated to utilize the Tc-Mo separation/collection of JP997 with the irradiation method of JP997 in order to, as described by JP997 (page 24), separate the Mo ions from the Tc ions. The skilled artisan will appreciate that 99Mo, having a half-life of 66 days, is preferable for transport3 over the short-lived 99Tc, and thus the separation and collection of said 99Mo is desirable for the goal of future medicine diagnostic procedures. 

An Explanatory Note from the Examiner as to how the JP997 Claims are Cited:
Claim 1 of JP997 recites that the first radionuclide is created by a negative muon incident on a target nuclide, which would be the reaction: target(µ,ν)1st_radionuclide. Then, claim 4 states that the first radionuclide can be 99Mo, meaning we have: target(µ,ν)99Mo. To complete this reaction, the target is 99Tc. Therefore, we have 99Tc(µ,ν)99Mo. In this reaction, the target is 99Tc, the first radionuclide is 99Mo, and the second radionuclide is 99mTc, because 99mTc decays to 99Tc, and 99mTc is also a descendent of 99Mo, as required by the claim. 
Regarding claim 38, JP997 renders obvious all the elements of the parent claim, and JP997 additionally teaches  	wherein the target material (99Tc) includes a material containing at least any of: 	 	99Tc produced as a by-product (“generating 99mTc by a generator through milking,” page 30; “a device [generator or cow] for the milking has a parent nucleus for producing 99mTc as a daughter nucleus by radioactive decay,” page 3). 
The ordinary skilled artisan would have been motivated to utilize the above-cited means for obtaining 99Tc, as they are extremely well-known in and conventional in the art for obtaining 99Tc, as noted by JP997. Additionally, as is known in the art, using a generator-derived solution has advantages over using a nuclear reactor fission product-derived source because of the lack of additional unwanted fission products. 
Regarding claim 40, JP997 renders obvious all the elements of the parent claim, and JP997 additionally teaches 	unloading an irradiated fluid containing the first radionuclide or the second radionuclide and a fluid medium from an irradiation position of the negative muon by transferring the fluid medium, the first radionuclide or the second radionuclide having been obtained from the target nuclide in the irradiating the target with negative muons (“An unloading step of unloading an irradiated fluid containing the first radionuclide or the second radionuclide obtained from the target nuclide in the muon irradiation step and the fluid medium from the irradiation position by moving the fluid medium,” claims, page 91);  	selectively collecting the first radionuclide or the second radionuclide from the irradiated fluid (“a collection step of selectively collecting the first radionuclide or the second radionuclide from the irradiated fluid,” claims, page 91); and  	repositioning the irradiated fluid that has undergone the collecting step into the irradiation position by transferring the fluid medium (“repositioning step of repositioning the irradiated fluid that has passed the collection step to the irradiation position by moving the fluid medium,” claims, page 91).
Regarding claim 41, JP997 renders obvious all the elements of the parent claim, and JP997 additionally teaches  	wherein the unloading step, the collecting step, and the repositioning step are performed in parallel while the muon irradiation step is continuously performed (“wherein the unloading step, the collecting step, and the rearrangement step are performed in parallel while the muon irradiation step is continuously performed,” claims, page 91).
Regarding claim 42, JP997 renders obvious all the elements of the parent claim. Additionally, JP997 teaches multiple instances where, following the method, the target is collected and re-used in a subsequent process (this is the meaning of claim 42 as best understood by the Examiner in light of the above 112b rejections). 
Specifically, JP997 teaches wherein the target material contains a recycled material as cited below: 	page 29: target material 100Ru is recycled for subsequent reuse as a target material: “100Ru is concentrated [and] is prepared as a substance or compound (target raw material) containing a target nuclide…it can be easily recovered as a precipitate, and after recovery, it can be reused as a target material by converting it into an aqueous solution” 	page 31: leftover target material 100Mo is reused as a subsequent target: “100Mo (ion) not reacted by the first stage NMCR is recovered and reused as a muon irradiation target material” 	page 81: 226Ra is recycled as a target material: “since 226Ra remains in the discharge liquid to the raw material drain container 2730, it is rearranged in the target raw material liquid reservoir 2702 and reused as a target raw material solution” 	page 84: negative muon irradiated target 232Th is reused as a target material: “232Th(negative muon, 4nv)228Ac…Note that 232Th remains in the discharge liquid to the raw material drain container 2830. This discharge liquid is relocated to the raw material liquid reservoir 2802 and reused as a target raw material solution”
The ordinary skilled artisan would have been motivated to reuse the leftover or unused or already-processed 99Tc target material as cited above in response to claim 37 in JP997 for the same reasons as JP997 suggests reusing all these other targets—in order to limit waste and re-use extremely expensive material. It is known in the art that radionuclides—especially molybdenum-99 and its associated technetium-99—are in extremely high demand but are very expensive and rare.  	See JP997: “the cost for securing safety for extracting radionuclides from fission products is high,” page 6. Medical facilities have been aware of a shortage of Mo-99 and Tc-99 for years.  	See Ballinger4 who explains that the United States has faced a shortage of 99Mo for well over a decade: “More than 80% of clinical nuclear medicine studies…use radiopharmaceuticals labelled with 99Tcm…which is produced by the decay of 99Mo…Most of the world’s supply of 99Mo is obtained from only five ageing nuclear research reactors…All five reactors are reaching the end of their useful life,” page 899, left column.  	Accordingly, the skilled artisan is highly motivated to re-use/recycle/save as much molybdenum-99 as possible. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over JP997 in view of Abe5 (Feasibility study of nuclear transmutation by negative muon capture reaction using the PHITS code) or EPA6 (EPA Facts About Technetium-99).
Regarding claim 39, JP997 renders obvious all the elements of the parent claim and additionally teaches wherein the target nuclide (99Tc) in the target material is 99Tc commonly found in spent nuclear fuel (as is known in the art, 99Tc is a known fission product in spent nuclear fuel). 
JP997 does not explicitly state that the physical quantity of 99Tc utilized in their disclosure was obtained from spent nuclear fuel. 
Abe and EPA do teach this. 
Abe is in the art area of nuclear transmutation by negative muon capture for 99Tc (§ Simulation of nuclear transmutation for FPs, page 3) and teaches sourcing the technetium for such transmutation from spent nuclear fuel: “nuclear transmutation of fission products in high-level radioactive waste by negative muon capture reaction,” abstract and “99Tc” from “spent fuel,” Table 1. 
EPA also teaches this: “Tc-99…is also produced as a nuclear reactor fission product of uranium and plutonium,” What is technetium-99?, first page. 
The skilled artisan would have been motivated to source their technetium from spent nuclear fuel because, as cited above in both Abe and EPA, technetium is an abundant fission product formed from the uranium fuel in commercial nuclear power plants. If this waste is not re-purposed, then it is simply stored for decades. Therefore, the skilled artisan is motivated to utilize the valuable technetium and molybdenum found in spent nuclear fuel. 


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over JP997 in view of JP-5263853-B27 (“JP853”). 

Regarding claim 43, JP997 renders obvious all the elements of the parent claim. 
Additionally, JP997 teaches that it was known that the half-life of 99Mo is 66 hours (“the half life 66.0 hours of the parent nucleus 99Mo,” page 3). 
JP997 further teaches that it was known to adjust the irradiation time based on the known half-life: “the irradiation time are adjusted according to the generation rate and the decay with reference to the half life of the nuclide after generation,” at the top of page 19. 
Another benefit of adjusting the irradiation time is to obtain desired balances of multiple isotopes: “it is possible to control the balance of the ratio of 64Cu and 67Cu by adjusting the irradiation time,” bottom of page 37; and “even when 67Ga and 68G are mixed, there is a possibility that separation can be performed by adjusting the irradiation time,” page 38, second paragraph; and “it is thought that it may be useful to adjust the irradiation time of muon and the cooling time after the production in order to separate 89Sr from 87mSr,” mid-page 39; and “It is expected that adjusting the irradiation time will be useful to produce 90Y without producing as much as 91Y,” mid-bottom of page 39; and “Adjustment of irradiation time and cooling time is effective to separate each of 123I and 131I from other radionuclides,” mid-page 41.  	There are many, many more examples of JP997 describing adjusting the irradiation time of different targets in order to optimize the resulting isotope ratio produced. 
 Additionally still, JP997 teaches “muon irradiation for 24 hours” as a “more realistic estimate of production,” page 88, third paragraph. 
However, JP997 does not explicitly teach that the irradiation step is performed for an irradiation time of at least 1.0 full day and shorter than 66 hours. 
JP853 does teach this. JP853 is in the same art area of irradiating targets to produce desirable molybdenum and technetium (abstract) and teaches (page 6) performing irradiation for a time of at least 1.0 full day and shorter than 66 hours: “the irradiation time…can be set to a period of about 0.5 to 2.5 times the half-life of the production nuclide.” In this case, the production nuclide is 99Mo, with a half-life of 66 hours, and therefore JP853 suggests an irradiation time of 0.5(66 h) – 2.5(66 h) = 33 – 165 hours, which encompasses the claimed range of 24 – 66 hours. 
The skilled artisan would have been motivated to utilize the 0.5-2.5(half-life) technique of JP853 because JP853 teaches that this is “a widely used technique” that produces an optimized balance of “generation and decay” because, after a certain period of time, additional irradiation “hardly contributes to the production of radioactivity,” page 5. The skilled artisan, equipped with the irradiation technique of JP997 and the knowledge that the irradiation time can and should be optimized, would have found it obvious to utilize JP853’s “widely used technique” in order to optimize the generation-decay balance of the desired molybdenum product. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 224-page Foreign Reference in the file 08/17/2021..
        2 See the 224-page Foreign Reference in the file 08/17/2021. Examiner also obtained a human translation of the cited Claims section of this reference: see the 7-page NPL reference in the file 11/17/221.
        3 “99Mo has a half-life of 66 hours and can be easily transported over long distances to hospitals where its decay product technetium-99m (with a half-life of only 6 hours, inconvenient for transport)….” https://en.wikipedia.org/wiki/Technetium-99m_generator
        4 See attached 3-page NPL reference Short- and long-term responses to molybdenum-99 shortages in nuclear medicine.
        5 See 6-page NPL reference from 2/16/22. 
        6 See 2-page NPL reference from 2/16/22. 
        7 See the 35-page Foreign Reference in the file 2/16/22.